PER CURIAM
*569Appellant seeks reversal of an order of commitment to the Oregon Department of Human Services for a period not to exceed one year. ORS 427.290. The trial court determined that appellant, because of an intellectual disability, was a danger to self and others. Appellant argues, in a single assignment of error, that the record lacks clear and convincing evidence of an intellectual disability under ORS 427.005(10), which defines "intellectual disability" as "significantly subaverage general intellectual functioning, defined as intelligence quotients under 70 as measured by a qualified professional and existing concurrently with significant impairment in adaptive behavior, that is manifested before the individual is 18 years of age." The state concedes that, because the record lacks evidence of the second part of the intellectual disability definition relating to adaptive behavior, the trial court erred in ordering commitment. We agree and accept the state's concession. We therefore reverse the trial court's order of commitment.
Reversed.